Citation Nr: 0918590	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  05-30 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to December 
1978.  He died in February 2002; the appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which reopened the appellant's 
claim but denied service connection for the Veteran's cause 
of death.

When this case was before the Board in November 2008, it was 
reopened and remanded for further development.  It is now 
before the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's death was due solely to sudden coronary 
insufficiency, COPD, emphysema and asthma.   

2.  During the Veteran's lifetime, the Veteran was not 
service-connected for any disability.

3.  COPD, emphysema and asthma were not present in service or 
until years thereafter, and these disorders are not 
etiologically related to the Veteran's active service.  
CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1312 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 has been recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The appellant has established her husband's status as a 
veteran.  She received notice as to the notice elements 
outlined in Pelegrini and the second and third elements 
outlined in Dingess, via a letter sent in March 2002.  She 
did not receive VCAA notice on the fourth or fifth Dingess 
elements until after the initial adjudication of the claim.  
The appellant's claim is being denied; therefore, no 
effective dates or ratings are being assigned.  She is 
therefore not prejudiced by the absence of notice on those 
elements.  See Sanders v. Nicholson, 487 F.3d 881, 888-9 
(Fed. Cir. 2007) (prejudice does not exist from absent notice 
where the benefit could not be awarded as a matter of law).

In addition, for a DIC claim, the VCAA letter should provide 
to the appellant: (1) a statement of the conditions for which 
the veteran was service-connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

The Board notes that the March 2002 and September 2004 
letters failed to satisfy the three requirements for VCAA 
notice in the context of a claim for DIC benefits, as 
outlined above.  See Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  If the Court determines that a notice error 
has been committed, then the Court must take due account of 
the rule of prejudicial error.  See Conway v. Principi, 353 
F.3d 1369, 1374-75 (Fed. Cir. 2004).  In the context of a § 
5103(a) notice error, such error is "presumed prejudicial, 
requiring reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  In 
this case, the Board will rebut the presumption of 
prejudicial error, because the appellant has adequately 
demonstrated that she had actual knowledge of the evidence 
and information required to substantiate her DIC claim.  
Specifically, the appellant made statements, both in her 
August 2003 hearing and in a June 2005 statement, in which 
she addressed the pertinent issue of her appeal (namely, 
whether the Veteran's COPD or pulmonary conditions that 
caused the Veteran's death were to due to exposure to 
asbestos in service) and thereby demonstrated that she had 
actual knowledge of the evidence and information required to 
substantiate her DIC claim.  

In developing her claim, VA attempted to obtain the Veteran's 
service treatment records (STRs).  In January 2003, all of 
the available STRs were received from the Navy.  Although 
several documents seem to be missing from the file, the Board 
finds that the RO satisfied its duty to assist the appellant 
obtain the Veteran's STRs.  The file also includes the 
Veteran's certificate of death as well as private treatment 
records.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability. 38 U.S.C.A. § 1310 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.5 (2008).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused substantially or materially 
contributed to cause death. A service-connected disability is 
one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

Service connection for cardiovascular disease or diabetes 
mellitus may be presumed if it is manifested to a degree of 
10 percent within one year from the date of separation from a 
period of qualifying active service lasting 90 or more days. 
38 U.S.C.A. §§ 1101, 1110, 1112, (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports. 38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Analysis

The Certificate of Death shows that the Veteran died in 
February 2002.  The immediate cause of the Veteran's death 
was certified as sudden coronary insufficiency, COPD, 
emphysema and asthma.  The Certificate of Death also noted 
that an underlying cause of his death is that he was a 
lifetime smoker for 45 years and that he had a history of 
congestive heart failure and atrial fibrillation.  No other 
condition was indicated as an immediate or contributory cause 
of death.  At the time of the Veteran's death, service 
connection was in effect for no disability.

The service treatment records do not show, nor does the 
appellant contend that the Veteran had COPD, emphysema, 
asthma or any coronary conditions in service or within one 
year of his discharge from service.  Rather, it is her 
essential contention that the Veteran's COPD, emphysema and 
asthma, which caused the Veteran's death, were caused by his 
exposure to asbestos while serving on a ship during his naval 
service and therefore, should be service-connected.

Claims involving asbestos exposure must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although 
there is no specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, VA has 
several guidelines for compensation claims based on asbestos 
exposure. See M21-1, VBA Adjudication Procedure Manual M21-1 
Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, 
Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997). VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, whether there was pre-service or post-service 
occupational or other asbestos exposure, and whether there is 
a relationship between asbestos exposure and the claimed 
disease.  Mere exposure to a potentially harmful agent is 
insufficient for eligibility for VA disability benefits.  The 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between the current disability and exposure to asbestos in 
service. Hickson v. West, 12 Vet. App. 247 (1999).

The appellant contends that the Veteran was exposed to 
asbestos during service and that as a result of this exposure 
he developed COPD and other respiratory disabilities that 
eventually led to his death.  The appellant provided a list 
of the ships the Veteran served on while in the military but 
there is no indication that the Veteran was exposed to 
asbestos.  There is no evidence that he worked as a mechanic 
or removed insulation.  In fact, the Veteran's DD-214 states 
that the Veteran was a "career information coordinator".  
Besides being aboard a naval ship, there is no evidence of 
record to support the conclusion that the Veteran was exposed 
to asbestos during service.  There is no presumption that a 
Veteran was exposed to asbestos in service by reason of 
having been aboard a ship.  Dyment v. West, 13 Vet.App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000.  

However, the Board agrees that due the veteran's duties of 
aboard various ships, the possibility of exposure to asbestos 
does exist.  Thus, even assuming that the Veteran was exposed 
to asbestos during service; medical evidence must show not 
only a currently diagnosed disability, but also a nexus, that 
is, a causal connection, between the current disability and 
exposure to asbestos in service.  Hickson v. West, 12 Vet. 
App. 247 (1999).  Here, the appellant submitted a July 2004 
statement by the Veteran's physician, Dr. A.M., who stated 
that after reviewing the Veteran's work history and recent 
radiographic pulmonary findings with the Veteran's 
pulmonologist, it is possible that the extensive pulmonary 
fibrosis and other abnormalities seen on his x-rays were due, 
in part, to asbestos.  

Pursuant to the Board's remand, a VA opinion was obtained in 
December 2008.  After reviewing the Veteran's file, the VA 
physician seems to suggest that the file did not show 
evidence that the Veteran's career in the Navy caused him to 
be exposed to asbestos.  The VA physician also clarified that 
the conditions listed on his Certificate of Death are not 
known to be caused by asbestos exposure.  The VA physician 
explained that asbestos, in one extreme, causes pleural 
plaques which are markers of exposure to pulmonary fibrosis 
to several different types of malignancies.  The VA physician 
stated that the Veteran did not have either of these 
conditions.  The VA physician also did not find evidence of 
asbestosis.  The VA physician commented on the July 2004 
opinion by the Dr. A.M.  The VA physician disagreed with the 
opinion and stated that the abnormalities that he was able to 
identify, emphysema, blebes and congestive failure, are not 
known to be secondary to asbestos exposure.  The VA physician 
concluded that it is speculative to opine that the Veteran 
had significant asbestos exposure and speculative to opine 
that the Veteran had asbestosis secondary to possible 
exposure.  The examiner noted that there was no speculation 
as to the Veteran's longstanding tobacco use and its 
relationship to COPD.  The examiner opined that it was less 
likely than not that the Veteran's chronic obstructive 
pulmonary disease, asthma, and coronary event that led to the 
Veteran's death were related to, caused by, or worsened by 
asbestos exposure in the Navy.  

Generally, when two opinions are provided by two comparable 
physicians, benefit of doubt is given to the Veteran and the 
claim is granted.  In this case, the Board does not find that 
the two opinions to be equal in probative value.  First, the 
Board finds the July 2004 opinion to be speculative in 
nature.  The physician stated that it was "possible" that 
the abnormalities seen on his x-rays were due, in part, to 
asbestos.  This physician's opinion is couched in speculative 
terms.  The Court has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Also, the private physician, who had been treating 
the Veteran for years, did not address the notation on the 
Veteran's Certificate of Death that the Veteran had been a 
smoker for 45 years.  Although, it was not necessary for the 
private physician to discuss the Veteran's smoking, the 
Veteran's file shows overwhelmingly that smoking was indeed a 
factor that led to the Veteran's pulmonary conditions.  In 
contrast, the December 2008 VA opinion noted that the 
veteran's medical records do not show any medical evidence or 
findings of pleural plaques which are markers of exposure to 
pulmonary fibrosis.  Additionally, the veteran's medical 
records do show significant mention of the Veteran's tobacco 
use which was the basis for the diagnoses of emphysema.  The 
VA physician also explained in detail his findings and 
concluded that a review of the claims file does not show that 
the Veteran had an asbestos-related disability at the time of 
his death.  For these reasons, the Board finds the VA opinion 
to be more probative.  

Treatment records for the Veteran's COPD and other 
respiratory disorders included in the Veteran's file begin in 
October 1991, over 10 years after the Veteran's discharged 
from service.  In view of the long period without treatment, 
there is no evidence of a continuity of treatment, and this 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Besides Dr. A.M. July 2004 letter, no other treating 
physician related the Veteran's COPD to his military service, 
including to asbestos exposure.  Instead, there was 
significant mention in the record about tobacco use.  Also, 
the Veteran's post-service treatment records are negative for 
a diagnosis of asbestosis or any other asbestos-related 
disease.  Furthermore, the VA physician stated that 
emphysema, blebs, and evidence of congestive heart failure 
are not known to be secondary to asbestos exposure.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The 
overwhelming evidence, including the Death Certificate and 
the December 2008 VA opinion, shows that the Veteran had 
pulmonary conditions due to chronic tobacco use and not 
asbestos.  It should be noted that by statute and regulation, 
service connection is precluded for disability due to the use 
of tobacco products where, as in this case, the claim was 
made after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. 
§ 3.300.  Although, the Veteran served aboard Navy ships, as 
mentioned before, there is no presumption that he was exposed 
to asbestos.  Even though, there does not seem to be evidence 
that he has been exposed to asbestos, the Veteran served in 
shipping yards after service and could possibly have been 
exposed to asbestos during that time as well.  Furthermore, 
the Veteran's treatment records since service do not show 
that the Veteran's pulmonary conditions were related to the 
Veteran's service.  Besides the July 2004 opinion, the 
medical evidence of record and VA physician's opinion does 
not establish that the Veteran had asbestosis or an asbestos-
related disorder.  Therefore, the evidence is against the 
claim. 

The appellant has attributed the Veteran's COPD and other 
pulmonary conditions to asbestos exposure in service; 
however, as a layperson, the appellant is not competent to 
give a medical opinion on causation or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
Thus, the appellant's lay assertions are not competent or 
sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Gravely v. Nicholson, 2007 WL 715919 (Vet. App. Feb. 
22, 2007) (noting that the absence of in-service or 
contemporary medical evidence is a factor in weighing the 
probative value of lay testimony).

The weight of the medical evidence demonstrates that the 
appellant's congestive heart failure, COPD and pulmonary 
conditions began several years after service and were not 
caused by any incident of service, including asbestos 
exposure. 

Therefore, the Board finds that the Veteran's death was not 
caused by the Veteran's military service or a service-
connected disability.

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  In so 
concluding, the Board in no way intends to minimize the 
Veteran's sacrifices for his country, which are deserving of 
the highest respect.  The Board, however, is obligated to 
decide cases based on the evidence before it rather than 
based on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


